UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1637



KUMAR MAINIGI,

                                              Plaintiff - Appellant,

          versus


TOMMY G. THOMPSON, SECRETARY, UNITED STATES
DEPARTMENT OF HEALTH AND HUMAN SERVICES,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Catherine C. Blake, District Judge. (CA-
98-1088-CCB)


Submitted:   October 28, 2002             Decided:   November 7, 2002


Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George M. Chuzi, KALIJARVI, CHUZI & NEWMAN, P.C., Washington, D.C.,
for Appellant. Thomas M. DiBiagio, United States Attorney, Larry D.
Adams, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kumar Mainigi appeals the district court’s order denying his

claims under on Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp. 2001).

We have reviewed the record and the district court’s opinion and

find no reversible error.      Accordingly, we affirm on the reasoning

of the district court. See Mainigi v. Thompson, No. CA-98-1088-CCB

(D. Md. Mar. 23, 2001).      We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                    AFFIRMED




                                      2